Citation Nr: 1815521	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently 30 percent disabling.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD manifested in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating of 70 percent have been met.  38 U.S.C.A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. PTSD - Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during episodes of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'" Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, a score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning, a GAF score of 41 to 50 reflects serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Veteran contends that his PTSD warrants a higher disability rating. See August 2012 Notice of Disagreement.

November 2011 Correspondence from the Texas Youth Commission indicates that the Veteran failed a Psychological Screening Examination. No analysis of this examination from a licensed psychologist or psychiatrist was provided.

In a February 2012 statement,  R.M. states that she has known the Veteran for several years and notes that the Veteran has attempted to jump out of a moving vehicle on several occasions as well as trying to combat two armed police officers. She further notes that the Veteran has attempted to run several people down on foot and with vehicles because he believed his life was in danger.

In a February 2012 statement, the Veteran's mother states that the Veteran cannot keep a relationship because his character is not the same, "like a firecracker with a short fuse", and has not been able to hold any full-time job for very long. She further notes that the Veteran's extreme temperament causes him to lash out verbally and sometimes physically.

In May 2012, the Veteran attended a VA PTSD Disability Benefits Questionnaire (DBQ) Examination. The examiner diagnosed the Veteran with PTSD, Depressive Disorder, not otherwise specified (NOS), and Alcohol Abuse, Early Full Remission. Further, she attributes symptoms of sleep impairment, nightmares, flashbacks, temperament alterations, hypervigilance, and increased startle response to the Veteran's PTSD diagnosis. The Veteran noted that he "gets pissed off at coworkers", and "I've tried jumping out of cars on the freeway because of my rage." He also describes an incident where he tried to beat up a police officer and dog catcher. The Veteran denied any suicidal or homicidal ideations. The examiner noted occupational and social impairment with occasional decrease in work efficient and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and normal conversation. Of note, the examiner indicated that medical evidence, i.e. VA claims file, etc., was not available for review as part of this examination. 

In a June 2012 private Psychological Report, the Veteran reported "attempting several times to jump out of moving vehicles in disgust and anger."  He otherwise denied any history of engaging in acts of self-harm or of experiencing periods of serious suicidal ideation.  

A May 2013 VA Mental Health Outpatient Note indicates the Veteran reported continued anger issues, moodiness, not sleeping well, nightmares, avoiding people/places that remind him of combat, isolating, not liking crowds, wanting to stay at home. No reports of suicidal or homicidal ideations. Further, he noted visual hallucinations of shadows in the corner of his eyes occasionally that scare him. The examiner noted PTSD symptoms of recurrent and intrusive recollections , recurrent dreams, distress with reminding cues, persistent avoidance of stimuli that remind of trauma, decreased interest and feeling of detachment, problems sleeping, problems with anger, problems concentrating, hypervigilance, exaggerated startle reaction, and impairment in functioning.

May 2013 Social Security Administration (SSA) records show that the Veteran could not be evaluated for ability to do work related activities (mental) due to malingering. 

In a May 2013 Marathon Psychology Group Psychological Evaluation, the examiner noted the Veteran was an unreliable historian who was "clearly malingering."  The Veteran indicated that he has difficulty sleeping, is easily startled by loud noises, and has frequent nightmares, problems concentrating, headaches, and problems with anger management. The examiner further noted the Veteran feigned dramatic memory impairment and was only borderline cooperative and thus the data collected count not be considered an accurate estimate of his present psychological functioning. 

A July 2013 VA Mental Health Outpatient Note indicates the Veteran reported continued anger issues, moodiness, not sleeping well, nightmares, avoiding people/places that remind him of combat, isolating, not liking crowds, wanting to stay at home. No reports of suicidal or homicidal ideations.  The examiner noted PTSD symptoms of recurrent and intrusive recollections , recurrent dreams, distress with reminding cues, persistent avoidance of stimuli that remind of trauma, decreased interest and feeling of detachment,  problems sleeping, problems with anger, problems concentrating, hypervigilance, exaggerated startle reaction, and impairment in functioning.  

In November 2013, the Veteran attended a VA Psych Review Exam. The examiner noted review of the Veteran's c-file. The examiner noted no current diagnosis of any kind.  The examiner further stated that they were unable to determined true GAF due to Veteran's inconsistent reporting. The Veteran reported symptoms of auditory and visual hallucinations, feelings of detachment, difficulty sleeping, nightmares, difficulty interacting with others, forgets to bathe, and take care of his "hygiene's". He also reported attacking his girlfriend's father.  The examiner further noted "[the Veteran] endorsed numerous symptoms of PTSD and Depression, however, there was inconsistency regarding the frequency of the symptoms and the context in which they occur", and that "[the Veteran's] affect was incongruent with his report of symptoms and he made poor eye contact when reporting them. He appeared to purposefully present himself poorly on the mental status exam." 

In a September 2015 VAMC treatment note, the Veteran indicated he was having suicidal and homicidal ideations. Veteran further stated he had suicidal ideations "off and on" for many years and does not have a plan or intent at this time. When questioned about homicidal ideation, the Veteran admitted he has had those thoughts in the past and is worried about future with the man who raped his wife's brother.  Veteran did not feel he would carry though but does admit he has the thoughts. The examiner noted symptoms depressed mood, hypervigilance, nightmares, feelings of hopelessness, worthlessness, and insomnia.

In October 2015, the Veteran attended a VA PTSD DBQ examination. The examiner noted a diagnosis of PTSD, Further, upon review of the claims file, the examiner noted that the Veteran's PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Further, the examiner noted symptoms of depressed mood, anxiety, and chronic sleep impairment. With regard to suicidal ideation, the examiner notes that while the Veteran did report suicidal and homicidal ideation in [September], he identified that these were exacerbated by legal concerns regarding the possible outcome of an alleged rapist's legal case with the Veteran's family member as the victim.  Dr. Callaway indicated the Veteran was not at elevated risk to harm of self in her most recent visit. Finally, with regard to auditory and visual hallucinations, the examiner indicated:

I queried the Veteran about the concerns he had reported to Dr. King such as hearing and seeing things that are not there.  He stated: "Yeah - I still see shadows every day."  I asked the Veteran why he had not reported these concerns in his most recent mental health visits. He stated: "she never asked."  It is important to note that both providers summarized above documented non-endorsement or denial of psychotic symptoms in their notes suggesting that these were part of the medical examination.  More detail from these providers regarding their recollection of the two assessments may assist in clarifying the different between the Veteran's self-report and medical documentation.

Following a review of the relevant evidence of the record, the Board finds that a rating of 70 percent for the Veteran's PTSD is appropriate for the entire appeal period.  In this regard, the Board finds that the Veteran's PTSD symptomatology more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's symptoms have resulted in multiple reports of suicidal ideation and impaired impulse control; such symptoms are contemplated by a 70 percent rating. 

In this regard, throughout the appeal period, the Veteran has endorsed thoughts and/or active attempts of suicidal ideation on multiple occasions, to include in September 2015 and numerous instances in the record where the Veteran, his buddy, and mother detailed several instances where the Veteran attempted to throw himself from a moving vehicle. See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims 435 (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas). Further, the Veteran has noted on several occasions his history of violence towards his girlfriend's father as well as buddy statements regarding his fits of rage and anger.

Moreover, the record contains evidence that the Veteran has suffered in maintaining effective work and social relationships and has tended to isolate himself in both personal and professional settings. Contrary to the findings of the May 2012 VA examiner (who indicated only an occasional decrease in work efficiency), in various statements, the Veteran indicated that he got into altercations with co-workers at his father's roofing company and "it didn't work out", and being asked to leave work following verbal altercations on at least two occasions. See October 2015 VA examination.  Further, the Veteran has consistently noted that he does not have any friends and prefers to spend time with his children. 

The Board notes the multiple instances in the record where the Veteran was believed to be malingering with regard to his symptomatology; however, even if the Board were to disregard evidence gathered coincident with the allegations of malingering, the remaining evidence of record supports a finding of a 70 percent disabling rating for the Veteran's PTSD. 

The Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. In this regard, while there is evidence of perceptual disturbances such as hallucinations, these disturbances were not persistent in nature, as required by a 100 percent rating. Further, neither mania nor psychoses were found on mental status examination.  The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions.  Moreover, the Veteran has consistently been found to be appropriate hygiene and appearance.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

Consequently, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 70 percent rating and, absent more severe symptoms, a higher rating of 100 percent disabling is not warranted during this period.  


ORDER

Entitlement to a rating of 70 percent for PTSD for the entire appeal period is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The evidence of record offers conflicting statements regarding the Veteran's current employment status. 

SSA records received indicate that the Veteran recently lost his job while another indicates the Veteran continues to work as a cook.  Further, the October 2015 VA examination notes that the Veteran is currently working. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.  

2. Provide a VA Form 21-8940 to the Veteran and ask him to provide information regarding from 2011 forward. Ask the Veteran to provide IRS tax returns from 2011 through 2017 and a statement that the copy is an exact duplicate of the return filed with the IRS. Provide the Veteran with an IRS Form 4506-T "Request for Transcript of Tax Return" which may also be found at https://www.irs.gov/pub/irs-pdf/f4506t.pdf so that the Veteran may request tax returns from 2011 thru 2017 and submit them to VA. Tell the Veteran that if he does not have copies of his tax returns for the requested years, he may use the IRS form cited to above.

3. After ensuring that this action has been undertaken, adjudicate the issue of TDIU. If the benefit sought on appeal is not fully granted, issue a statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


